Title: ——— Troyes: Memorandum to Franklin and Deane for Antoine-Felix Wuybert, 30 November 1777
From: Troyes, ——
To: 


Wuybert, who had held the responsible position of chief engineer at Fort Washington before its capture by the British in August, 1776, was now languishing in Forton Prison, and despite Franklin’s efforts on his behalf was destined to stay there another year. Early in November, 1777, the London press published the commissioners’ proposal to Stormont the previous February of an exchange of prisoners. Wuybert promptly wrote his brother-in-law, a M. Troyes, and asked him to explain to the commissioners why he should head the list in any such exchange: he had the American cause at heart, he was an essential officer, and he had been in prison for a year. After describing his hardships at length, he besought Troyes to leave no stone unturned. The latter, we believe, then drew up this appeal.
 

  Ce 30 9bre. 1777.
  Mémoire

Le sieur antoine felix Wüibert natif de Meziéres sur Meuze en champagne, cydevant arpenteur du Roy du Cap français isle st. Domingue, a été receu le 5. juillet 1776. ingenieur Lieutenant Colonel au service des Troupes des Etats unis de L’amérique; il a été emploïé en cette qualité et détaché par ordre du Congrés, au fort Washington dans L’isle New-yorck, à la deffense duquel il a été pris avec toute La garnison commandée par M. Megaw [Magaw] Colonel du cinquiéme Bataillon de Pennsylvanie le 16. novembre 1776. par les deux armées anglaises et hessoise de 23000. hommes contre 2500. dont la garnison du dit fort étoit seulement composée, après 9 heures de Combat.
Cet ingenieur a eté conduit prisonnier à New-yorck, de la à Londres, et ensuite à Portsmouth en angleterre, où il est détenu sur le Vaisseau La Princesse Amélie, avec beaucoup d’autres français. Depuis ce tems il est malade et a peine vétû, tous ses effets aïant été pillés, malgré que la Capitulation les lui accordât.
Cet Ingénieur prie instament Messieurs Franklin et Deanne, agens des Etats unis de L’amerique, qui résident à Paris pour y traiter des affaires du Congrés, de vouloir bien le protéger et penser à Lui, à l’effet de faire accorder à cet ingenieur sa Liberté en quelque Endroit que ce soit de L’angleterre, sur sa parole d’honneur, ou lui obtenir son Echange.
Le dit sieur Wüibert est leur officier, leur sujet, il leur appartient, il a travaillé avec honneur et distinction, notament le jour de l’attaque, il a l’estime de ses Généraux, ainsi il croit que c’est un tître assez puissant pour que ces Messieurs veüillent bien penser à lui. Le dit sieur Wüibert a eté pendant 3 mois de la Brigade du Général Mifflin, de tems à autre il a opéré sous les yeux du généralissime Waginston, on peut s’en informer, et l’on verra par leur réponse que cet ingénieur n’est pas fait pour rester dans l’oubli; il mérite au contraire que l’on s’intéresse fortement à lui obtenir sa liberté, en lui procurant l’Echange qu’il reclame.

P.S.P. [in another hand:] Les appointemens de cet ingénieur lui sont dûs depuis le 1er. 9bre. 1776. jusqu’à présent; son Traitement est de 60 Dollars par mois qui font, argent de france, 300 l.t. Le Dollars à 5 l.t. de france.
Cet ingénieur a besoin de secours dans la situation aussi facheuse que pénible où il se trouve.

 
Notation: Note sur le S. Vaïbert
